Citation Nr: 9906692	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In the veteran's May 1998 substantive appeal, she reported 
that she was losing the joint in her left knee due to her 
service-connected right knee.  She also testified at her 
November 1998 hearing that she had fallen due to her service-
connected right knee and injured her elbow and shoulder in 
1994.  The Board construes this as informal claims of 
entitlement to secondary service connection for a left knee 
disability and for an elbow and shoulder injury, and the 
matters are referred to the RO for additional development.  

As noted above, in November 1998, the veteran appeared at a 
hearing.  This hearing was held before the undersigned member 
of the Board who received the veteran's testimony in support 
of this claim.  



REMAND


The veteran seeks an increased evaluation for her service-
connected right knee disability.  She has testified that she 
receives treatment from a private practitioner every three 
months.  The most recent private records in the file are 
dated in the early 1990's.  

The veteran was examined by VA in September 1997, and she 
complained of swelling, tenderness and pain of the right 
knee.  She stated that walking became difficult, and that 
this affected her employment since on her job she must walk a 
lot.  

The Board notes that 38 C.F.R. 4.10 provides that in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems and 38 C.F.R. 
4.40, 4.45 and 4.59 require consideration of functional 
disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).  The Board notes that the record does not 
sufficiently provide information concerning these 
requirements, and thus additional development is necessary.

VA's Rating Schedule provides that impairment of the knee, 
including recurrent subluxation or lateral instability, will 
be evaluated as 10 percent when slight, as 20 percent when 
moderate, and as 30 percent when severe. 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5257 (1998).  The Board notes that a 
VA General Counsel Precedential Opinion, VAOPGCPREC 23-97, 
found that 38 C.F.R. § 4.71a authorized separate ratings 
under Diagnostic Code 5003 and 5257, and therefore a knee 
disability could be rated separately for arthritis and for 
instability of the knee. When a knee disorder is rated under 
Code 5257, the veteran must have limitation of motion to 
obtain a separate rating for arthritis.  It is noted that 
while arthritis of the right knee is shown, a determination 
on this basis was not considered by the RO.  38 C.F.R. Part 
4, Diagnostic Code 5003 (1998).  General Counsel stated that 
when a knee disorder is already rated under diagnostic code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
diagnostic code 5260 or 5261 in order to obtain a separate 
rating for arthritis.

In addition, the Board notes that on VA examination by VA in 
September 1997, the examiner noted that the veteran had a 
tender scar over the medial aspect of the right knee.  The 
veteran also testified at her November 1998 hearing that her 
right knee surgical scar was tender and would swell at times.  
A determination concerning the assignment of a separate 
rating for scars has not been considered by the RO.  

VA has the duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. 5107(a).  The U.S. 
Court of Appeals for Veterans Claims (the Court) has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for her service-
connected right knee disability recently.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder. 
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.

2. The RO should schedule the veteran for 
a VA orthopedic examination to be 
performed by a board certified orthopedic 
surgeon, if available, to determine the 
nature and extent of the service- 
connected right knee disability. All 
indicated tests, studies and X-rays 
should performed. The orthopedist should 
set forth all objective findings 
regarding the right knee disability, 
including complete range of motion 
measurements. The orthopedist should 
indicate whether there is any recurrent 
subluxation or lateral instability in the 
left knee.  If there is subluxation 
and/or lateral instability, the examiner 
should characterize its degree.  In this 
regard, the terms "severe," "moderate," 
and "slight" are the preferred 
adjectives. See 38 C.F.R. 4.71a, 
Diagnostic Code 5257.  The orthopedist 
should obtain a complete history and note 
any objective findings regarding the 
following: functional loss due to pain, 
weakened movement, excess fatigability, 
incoordination, atrophy and painful 
motion or pain with use of the right 
knee.  In addition, the examiner should 
identify and fully describe any residual 
scars, and address whether they are 
superficial, tender, painful on objective 
demonstration, or limit function of the 
part affected.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination. The examiner 
should comment on the employability of 
the veteran.  All conclusions must be 
supported by complete rationale. The RO 
should inform the veteran of all 
consequences of her failure to report for 
the examination.  

3. After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
report of examination. If the report does 
not include sufficient data or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action. 38 
C.F.R. 4.2.

4. Thereafter, the RO should readjudicate 
the veteran's claim for an increased 
rating for her right knee disability.  
The RO should consider whether a separate 
compensable evaluation is warranted for 
arthritis of the right knee in light of 
Esteban v. Brown, 6 Vet.App. 259 (1994), 
and VAOPGCPREC 23- 97.  The RO should 
also consider whether a separate rating 
is warranted for any scarring of the 
right knee. The RO should also discuss 
all applicable diagnostic codes, with 
particular attention to the applicability 
of the provisions of 38 C.F.R. 4.40,4.45 
and 4.59. DeLuca v. Brown, 8 Vet.App. 202 
(1995).

If the benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and given the opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate review.  The purpose of this REMAND is to obtain 
additional evidence and ensure that the veteran is afforded 
all due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case. No action is required by the veteran 
until contacted by the RO.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


